Citation Nr: 9917681	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a timely notice of disagreement was filed with 
the January 1997 rating decision which denied service 
connection for a left knee disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1998 determination of the 
Los Angeles, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the veteran had not filed 
a timely notice of disagreement with the January 1997 rating 
decision which denied entitlement to service connection for a 
left knee disorder.  This matter is also on appeal from the 
RO's July 1998 rating decision which denied service 
connection for a left knee disorder.  

In an April 1999 statement, the representative stated that 
the veteran had claimed entitlement to service connection for 
a mental condition on August 31, 1998.  The claims file 
includes is no evidence of such an August 1998 claim.  
However, the representative's April 1999 statement should be 
considered a claim for service connection for a mental 
condition.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  On January 16, 1997, the veteran was notified that his 
claim for service connection for a left knee disorder had 
been denied and he was apprised of his appellate rights.

2.  On February 2, 1998, the veteran filed a notice of 
disagreement with the January 1997 rating decision which 
denied service connection for a left knee disorder.  

3.  Evidence received since the RO's January 1997 rating 
decision includes significant VA medical records not 
previously considered which bear directly and substantially 
upon the specific matters under consideration regarding the 
issue of entitlement to service connection for a left knee 
disorder.


CONCLUSIONS OF LAW

1.  The veteran's notice of disagreement with the RO's 
January 1997 denial of entitlement to service connection for 
a left knee disorder was not filed on a timely basis.  38 
U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302 (1998).

2.  The January 1997 rating decision which denied entitlement 
to service connection for a left knee disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1100 (1998).

3.  New and material evidence has been received to warrant 
reopening of the claim for service connection for a left knee 
disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1996, the veteran filed a claim for service 
connection for residuals of a left knee injury.  

A February 1989 DD Form 215, Correction to DD Form 214, 
Certificate of Release or Discharge from Active Duty, 
corrected the veteran's Social Security number.  The last 
digit of the Social Security number was wrong on the DD Form 
214.  

VA outpatient treatment records dated December 1995 to 
December 1996 show that the veteran was treated for several 
unrelated disorders and that he did complain of left knee 
pain on at least one occasion.  However, these treatment 
records include no relevant findings or diagnoses.  

In April 1996, the RO attempted to obtain the veteran's 
service medical records from the National Personnel Records 
Center (NPRC) and the NPRC responded that the records were 
not found at NPRC.  The NPRC also stated that the RO's 
inquiry had been referred to VA address code 41.  In July 
1996, the NPRC informed the RO that the available requested 
records were being forwarded and that microfiche was 
enclosed.  However, the claims file includes only dental X-
rays.  Later in July 1996, the RO again attempted to obtain 
the veteran's service medical records from the NPRC.  The RO 
noted that the veteran's social security number was entered 
into the system with a wrong last number and later corrected 
and the RO asked whether the service medical records could be 
under the other (wrong) social security number.  In August 
1996, the NPRC reported that the microfiche medical records 
had already been sent to the RO.  The RO made additional 
attempts to obtain the service medical records in September 
and October 1996.  In December 1996, the NPRC responded that 
all available service medical records had been forwarded to 
the RO in August 1996.  

By rating decision dated in January 1997, the RO denied 
entitlement to service connection for a left knee disorder.  
The veteran was informed of this decision in a letter dated 
January 16, 1997.  The RO also informed the veteran that, if 
he thought the decision was wrong, he should write and tell 
the RO why.  The RO enclosed a VA Form 4107, Notice of 
Procedural and Appellate Rights.  

No further correspondence was received from the veteran until 
February 2, 1998, when he submitted a statement in support of 
claim in which he disagreed with the January 1997 rating 
decision that denied service connection for a left knee 
disorder.  He also attached a copy of a decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in support of his claim.  

In March 1998, the RO informed the veteran that he had not 
filed a timely notice of disagreement with the January 1997 
rating decision's denial of service connection for a left 
knee disorder.  The RO also informed the veteran of his right 
to appeal this determination.  

In May 1998, the veteran submitted a February 1998 VA left 
knee X-ray report which showed limited examination and no 
evidence of fracture, dislocation, erosion, or degenerative 
disease.  Also in May 1998, he submitted a copy of a report 
of a VA magnetic resonance imaging scan of the left knee 
which showed a small radial tear of the mid zone of the 
lateral meniscus.  

At the September 1998 personal hearing conducted by a hearing 
officer at the RO, the veteran testified that he injured his 
left knee four times in service and that he was treated for 
his left knee injuries in service.  He argued that service 
connection was warranted for his left knee disorder because 
his current left knee disorder is related to the inservice 
left knee injuries.  (He did not address the issue of the 
timeliness of his notice of disagreement with the January 
1997 rating decision which denied service connection for a 
left knee disorder.)  Transcript.    

II.  Timeliness of the Notice of Disagreement 
with the January 1997 Rating Decision

Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section."  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200 et seq. (1998).  
Time limits within which a claimant is required to act to 
perfect a claim or challenge an adverse VA determination may 
be extended for good cause shown, if requested.  38 C.F.R. 
§ 3.109(b) (1998).  Upon the timely receipt of a notice of 
disagreement, the RO must prepare and furnish to the claimant 
a statement of the case unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
claimant must then file a substantive appeal within 60 days 
from the date the statement of the case is mailed or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1998).  The 60-day 
appeals period may be extended for good cause shown.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (1998).

The statutory requirements for a notice of disagreement are 
set forth in section 7105(b) of title 38, United States Code.  
38 U.S.C.A. § 7105(b) (West 1991).  Section 7105(b) provides, 
in pertinent part, that a notice of disagreement must be 
filed with the agency of original jurisdiction, that is, the 
agency which entered the initial review or determination 
concerning a claim; that a notice of disagreement must be 
filed within one year from the date of mailing of notice of 
the determination; and, that a notice of disagreement must be 
in writing and may be filed by the claimant, the claimant's 
legal guardian, or such accredited representative, attorney, 
or authorized agent as may be selected by the claimant or 
legal guardian.  38 U.S.C.A. § 7105(b)(1), (2) (West 1991); 
38 C.F.R. § 20.302.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302.  
A notice of disagreement is defined by VA regulations as 
"[a] written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result."  38 C.F.R. 
§ 20.201 (1998); see Hauck v. Brown, 6 Vet. App. 518 (1994).

The filing of a timely notice of disagreement "is a 
prerequisite to the Board's proper exercise of jurisdiction 
over a claim."  Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); see also Mason v. Brown, 8 Vet. App. 44, 54 (1995).  
An application for review on appeal shall not be entertained 
by the Board unless it is in conformity with the provisions 
set forth above.  38 U.S.C.A. § 7108.  

The Board first notes that the veteran's notice of 
disagreement, submitted on February 2, 1998, expressed 
disagreement with the denial of service connection for a left 
knee disorder in the RO's January 1997 rating decision, of 
which the veteran was notified on January 16, 1997.  The 
veteran has reported that he did not respond prior to 
February 2, 1998, because he was waiting for a response to 
his request for his service medical records.  However, the 
claims folder reflects that the initial contact with the 
veteran following the January 16 notice to him of the denial 
of service connection was his notice of disagreement dated 
February 2, 1998.  The notice of disagreement contains no 
date of receipt at the RO and has been accepted by the RO as 
received on February 2, 1998, the earliest possible date of 
receipt assuming the date written by the veteran to be 
correct.  

The laws and regulations clearly provide that a notice of 
disagreement must be filed with the agency of original 
jurisdiction within one year from the date of mailing of the 
notice of the determination.  See 38 U.S.C.A. § 7105(b); 
38 C.F.R. § 20.302.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302.  
The RO notified the veteran of the January 1997 rating 
decision in a January 16, 1997, letter.  The veteran did not 
request that the time limit for submission of his notice of 
disagreement be extended.  See 38 C.F.R. § 3.109(b).  

Therefore, as the February 2, 1998, notice of disagreement 
was received at the RO more than one year after the January 
16, 1997, letter notifying him of the January 1997 rating 
decision, the February 2, 1998, notice of disagreement was 
not timely filed.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§ 20.302.  Accordingly, the Board is without jurisdiction to 
consider an appeal from the January 1997 rating decision and 
this matter must be dismissed.  38 U.S.C.A. §§ 7105, 7108; 38 
C.F.R. §§ 20.200, 20.201, 20.302.




III.  Whether New and Material Evidence Has Been Received
to Reopen the Claim for Service Connection for a Left Knee 
Disorder

As the veteran did not file a timely notice of disagreement 
with the RO's January 1997 rating decision which denied 
service connection for a left knee disorder, the January 1997 
rating decision became final.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104, 20.1100.  Accordingly, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

VA law provides that despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Pertinent regulations provide that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  In Hodge, the Court held that not 
every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  In determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A three-step analysis must be performed when an appellant 
seeks to reopen a previously denied claim.  Winters v. West, 
12 Vet.App 203 (1999)(en banc); Elkins v. West, 12 Vet.App 
209 (1999)(en banc); Hodge.  First, it must be determined 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the case must be reopened and immediately 
upon reopening the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled. 

Under the circumstances of this case, including the apparent 
loss of the veteran's complete service medical records 
through no fault of his, the Board concludes that new and 
material evidence has been received to reopen the claim for 
service connection for a left knee disorder.  In May 1998, 
the veteran submitted a report of a March 1998 VA magnetic 
resonance imaging scan of the left knee which showed that 
there was a small radial tear of the mid zone of the lateral 
meniscus.  Prior to May 1998, there was no competent evidence 
of a current left knee disorder.  Thus, the additional 
evidence is sufficient to reopen the claim for service 
connection for a left knee disorder.

Although the Board has considered the veteran's claim on a 
ground different from that of the RO, which apparently denied 
the claim on a de novo basis, the veteran has not been 
prejudiced by this decision, because the Board has found that 
new and material evidence has been received to reopen the 
claim for service connection for a left knee disorder.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

When new and material evidence has been submitted to reopen a 
claim and the claim is reopened, it must be determined 
whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Winters, Elkins, Hodge.  

The Board notes that it is not clear that the veteran's claim 
for service connection for a left knee disorder is well 
grounded and that VA does not have a statutory duty to assist 
a veteran in developing facts pertinent to a claim which is 
not well grounded.  38 U.S.C.A. § 5107(a); see also Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  However, if the veteran's application for benefits is 
incomplete, regulations provide that VA shall notify the 
claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if VA is put on notice of the 
likely existence of evidence that would be relevant to, and 
indeed necessary for, a full and fair adjudication of a 
veteran's claim.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

Under the circumstances of this case, the Board is of the 
opinion that the RO has been put on notice that relevant 
evidence exists, or could be obtained, which, if true, may 
make the veteran's claim plausible.  Such evidence should be 
associated with the file prior to further consideration by 
the Board.  Therefore, the issue of entitlement to service 
connection for a left knee disorder is addressed in the 
remand portion of this decision.  


ORDER

The veteran did not submit a timely notice of disagreement 
with the RO's January 1997 denial of service connection for a 
left knee disorder; the appeal with respect to this matter is 
dismissed.

New and material evidence to reopen the claim for service 
connection for a left knee disorder has been received and the 
claim is reopened.




REMAND

The veteran asserts that he injured his left knee four times 
in service, and that he was treated for left knee injuries by 
corpsmen and at a hospital at Camp Pendleton where they put a 
cast on his left leg.  He also claims to have been treated at 
a Lake Oneil Hospital during service.  He contends that his 
current left knee disorder is related to the inservice 
injuries.  

The veteran has reported that he received outpatient 
treatment at the West Los Angeles, California (Wadsworth) VA 
Medical Center (VAMC) for his left knee disorder from 
approximately five or six years after service to present.  In 
June 1996, the RO requested the treatment records from this 
facility from March 1996 to present and in July 1996, records 
from December 1995 to July 1996 were received.  However, as 
the veteran has reported initial treatment five or six years 
after service and has submitted evidence from that facility 
subsequent to 1996, an attempt should be made to obtain 
additional medical records. 

It appears that the veteran is receiving disability benefits 
from the Social Security Administration.  In an April 1999 
statement, the representative asserted that the veteran 
submitted a copy of a fully favorable decision from the 
Social Security Administration.  However, there is no such 
decision of record and no Social Security Administration 
records have been obtained.  Additionally, the RO has been 
unable to furnish the veteran's service medical records.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should undertake any indicated 
inquiry or search for the veteran's 
service medical records, specifically to 
include trying to obtain any records from 
the hospital at Camp Pendleton.  Also, 
the RO should ask the veteran to identify 
the location of Lake Oneil Hospital and 
approximately when he was treated there.  
With his consent the RO should try to 
obtain his medical records.  If 
necessary, alternative spellings for 
"Oneil" should be checked. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.  The RO should 
inform the veteran and representative 
that the record does not contain the 
Social Security Administration decision 
referenced in the representative's April 
1999 statement.  

3.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claim for service connection for a left 
knee disorder.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all identified evidence 
that has not already been obtained, 
specifically to include all relevant VA 
treatment records from the Wadsworth VAMC 
in West Los Angeles, California dated 
from 1984 to present.  

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  The RO should then determine whether 
the claim is well grounded based on 
consideration of all evidence of record 
including the March 1998 VA magnetic 
resonance imaging report and all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. 
§ 3.303(d); Savage.  If the claim is 
found to be well grounded and a medical 
examination/opinion is deemed necessary, 
the RO should obtain one.  Thereafter, 
the claim should be readjudicated.  If 
the claim remains in a denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the 
veteran's claim, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the appellant until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

